Citation Nr: 9906467	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  94-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for maxillary sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1976 to August 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected maxillary sinusitis is 
manifested by status post repeated surgeries with nearly 
constant symptoms characterized by headaches and pain with 
discharge. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for maxillary 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 6513, prior to and from October 7, 1996 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. Reg. 46, 720-31 (1996) 
(now codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. 
App. 55 (1998), it was held that new rating criteria could 
not have retroactive application.  Therefore, in this case, 
the Board has evaluated the veteran's service-connected 
maxillary sinusitis under the old criteria both prior to and 
from October 7, 1996, and under the new criteria as well from 
October 7, 1996.  

The reports of VA sinus examinations conducted in February 
1994, March 1996, and December 1997, reflect the veteran's 
complaints of almost constant headaches and sinus pain and 
pressure, as well as drainage.  On each examination there was 
objective evidence of active sinusitis and drainage was noted 
on the two more recent examinations.  In each case chronic 
sinusitis was diagnosed.  It was observed that the veteran 
had two prior ethmoidectomies in 1989 and 1992.  

A September 1993 VA hospital record reflects that the veteran 
was hospitalized for an acute exacerbation of chronic 
sinusitis and VA treatment records from 1993 until 1998 
reflect that the veteran has been followed at an ear, nose 
and throat clinic, being placed on various antibiotic 
regimens for his maxillary sinusitis.  

The veteran has been evaluated as 30 percent disabling under 
Diagnostic Code 6513.  Prior to October 7, 1996, Diagnostic 
Code 6513 provided that a 30 percent evaluation would be 
assigned where there was severe maxillary sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation would be assigned 
postoperative, following radical operation, with chronic 
osteomyelitis, requiring repeated curettage or severe 
symptoms after repeated operations.  From October 7, 1996, 
Diagnostic Code 6513 provides that a 30 percent evaluation 
will be assigned when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged, from 4 to 
6 weeks, antibiotic treatment or more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation will be assigned following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries. 

With consideration that the veteran underwent surgeries in 
1989 and 1992 and the near constant sinusitis as noted in VA 
outpatient treatment records with headache and pain and 
tenderness of the sinus with discharge, as observed in 
treatment records as well as VA examinations, the Board 
concludes that the evidence is at least in equipoise with 
respect to whether or not the symptoms associated with the 
veteran's maxillary sinusitis more nearly approximate the 
criteria for a 50 percent evaluation under the criteria in 
effect both prior to and from October 7, 1996.  In resolving 
all doubt in the veteran's behalf, a 50 percent evaluation is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  A 
50 percent evaluation is the highest evaluation that may be 
assigned under Diagnostic Code 6513 both prior to and from 
October 7, 1996. 


ORDER

An increased evaluation of 50 percent for maxillary sinusitis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 



5


- 1 -


